               Case 20-12599-KBO          Doc 11     Filed 10/15/20      Page 1 of 40




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

    IN RE:                                          Chapter 11
    YOGAWORKS, INC., et al.                                   20-12599 - KBO
                                                    Case No. ____________
                        Debtors.1
                                                    (Joint Administration Requested)


         I, Brian Cooper, declare and state as follows:

         1.     I am the Chief Executive Officer (the “CEO”) for YogaWorks, Inc., a Delaware

corporation (“YogaWorks”) and Yoga Works, Inc., a California corporation (“Yoga Works”) that

have filed voluntary petitions (the “Chapter 11 Petitions”) under Chapter 11 of title 11 of the

United States Code (the “Bankruptcy Code”), commencing these Chapter 11 cases (the “Cases”).

The Debtors are referred to herein collectively as “YogaWorks,” the “Debtors,” or the “Company.”

         2.     To minimize the adverse effects of filing the Chapter 11 Petitions while at the same

time maximizing value for the benefit of stakeholders, the Debtors have filed a number of

pleadings requesting various kinds of “first day” relief (collectively, the “First Day Pleadings”). I

submit this Declaration in support of the Chapter 11 Petitions and the First Day Pleadings. I am

familiar with the contents of each First Day Pleading (including the exhibits and other attachments

to such motions) and, to the best of my knowledge, after reasonable inquiry, believe the relief
sought in each First Day Pleading: (a) is necessary to enable the Debtors to operate in Chapter 11

with minimal disruption; (b) is critical to the Debtors’ efforts to preserve value and maximize

recoveries; and (c) best serves the Debtors’ estates and creditors’ interests. Further, it is my belief

that the relief sought in the First Day Pleadings is narrowly tailored and necessary to achieve the

goals of these Chapter 11 cases.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number is (1) YogaWorks, Inc., a Delaware corporation (9105); and (2) Yoga
Works, Inc., a California corporation (0457).




                                                                 Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
              Case 20-12599-KBO          Doc 11       Filed 10/15/20   Page 2 of 40




       3.      Except as otherwise indicated, all statements set forth in this Declaration are based

upon: (a) my personal knowledge; (b) information supplied to me by other members of the

Debtors’ management or the Debtors’ professionals that I believe in good faith to be reliable; (c)

my review of relevant documents; or (d) my opinion based upon my experience and knowledge of

the Debtors’ operations and financial condition. If called upon to testify, I could and would testify

competently to the facts set forth in this Declaration. The Debtors have authorized me to submit

this Declaration.

       4.      I am also personally familiar with, and am custodian of, the records of the Debtors

as they pertain to any of the Debtors’ records submitted in support of the First Day Pleadings. The

records of the Debtors are made by employees or agents of the Debtors who report to me and who

have a business duty to enter the records of the Debtors accurately and at or near the time of the

event which they record. In general, the Debtors retain their files electronically in their computer

files which are backed up regularly.

       5.      I began serving as the CEO of the Debtors in October 2019 and served as a Board

member prior to that for approximately two (2) years. Prior to my time with the Debtors, I worked

in various capacities in the accounting and consulting fields as a Certified Public Accountant and

eventually was a partner at KPMG. In 2003, I joined an entrepreneurial group that was starting a

company to compete with WebMD called Everyday Health. I was the CFO of Everyday Health

from 2003 to 2016 and took the company from a start-up of 10 people to a multi-hundred million

dollar, publicly held company of over 700 people. I earned a B.A. degree from The American

University.

       6.      This Declaration is divided into four parts. Part I sets forth an executive summary.

Part II provides an overview of the Debtors’ businesses, their corporate structure and their

prepetition indebtedness. Part III discusses the Debtors’ recent financial performance, their

proposed turnaround plan and the circumstances surrounding the commencement of these Chapter

11 cases and what the Debtors view as the path forward. Finally, Part IV sets forth relevant facts

in support of the First Day Pleadings.


                                                  2

                                                                Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
               Case 20-12599-KBO          Doc 11       Filed 10/15/20    Page 3 of 40




                                  I.    EXECUTIVE SUMMARY
         7.     The Debtors operated a yoga business with over sixty (60) studio locations across

the United States in Los Angeles, Orange County, Northern California, New York City, Boston,

Baltimore, the Washington, D.C. area, Houston and Atlanta until March 2020 when the Debtors

closed all of their storefront locations in response to the operating restrictions tied to the COVID-

19 pandemic. While a few of the stores reopened for a short period of time, the Debtors closed all

of their studios indefinitely in September 2020.

         8.     The Debtors’ corporate headquarters was located in Culver City, California until

mid-2020 when it was moved to Santa Monica, California.

         9.     The Company was founded in 1987 with one studio in Santa Monica, California

and grew significantly over the years to over seventy (70) studios at one time. The Debtors also

expanded their business model to include teacher training and in 2013, began offering pre-recorded

classes digitally.

         10.    The Company continued expanding and went public in 2017. Unfortunately, the

Company was too focused on expansion and failed to successfully integrate acquired studios with

existing operations, and as a result the enterprise was faltering and the Company started to lose

money.

         11.    During the first half of 2019, the Company attempted to find a buyer using

investment banker Guggenheim Securities (“Guggenheim”) but those efforts were unsuccessful.

I was then brought in as CEO in October 2019 to begin to turn the Company around. We were

successfully moving toward that goal when the COVID-19 pandemic hit and the Company was

forced to close all of its studios. The closure of the studios left the Debtors with significantly

decreased revenue.

         12.    Fortunately, the Company quickly developed a robust and successful live streaming

digital platform that has allowed it to survive and find a buyer for substantially all of its assets.

         13.    In approximately May 2020, the Debtors re-engaged Guggenheim as well as Force

Ten Partners, LLC (“Force 10”), an advisory firm specializing in business restructuring and


                                                   3

                                                                 Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
              Case 20-12599-KBO          Doc 11        Filed 10/15/20   Page 4 of 40




sourcing buyers for distressed businesses, to help them find a buyer for the business. Guggenheim

approached at least twenty (20) private equity firms and other potential bidders who participated

in the out-of-court financing solicitation, to discuss interest in a restructuring. At the same time,

Force 10 approached approximately thirty-five (35) parties.

       14.     Through those discussions, the Company, in its business judgment, agreed to terms

with Serene Investment Management, LLC or affiliates (“Serene” or the “Stalking Horse”)

regarding a “stalking horse” bid to purchase the Company’s assets. The Stalking Horse has agreed

to purchase certain of the Company’s assets, including the Company’s brand and intellectual

property (collectively, the “Purchased Assets”).

       15.     The Debtors now file these Cases to complete the open and competitive process

begun more than three (3) months ago, in order to sell substantially all of their assets, with Serene

acting as the Stalking Horse for the Purchased Assets. The Debtors intend to maintain their current

operations of providing classes via their live stream and on-demand digital platforms, YogaWorks

Live and My YogaWorks, while this sale process is ongoing. Their goal is to sell their digital

businesses as a going concern, officially shut down all brick and mortar operations (subject to any

successful overbidder desiring to keep certain studios open), sell any remaining unsold assets, and

wind up their estates.

                    II.   OVERVIEW OF THE DEBTORS’ BUSINESSES

A.     Historic Overview

       16.     Since the Company’s founding in 1987 by Maty Ezraty, Chuck Miller and Alan

Finger, the Debtors experienced explosive growth and success. The Company’s first studio was

opened in Santa Monica, California in 1987 and at one time, had over seventy (70) locations.

       17.     When they started, the founders developed a unique style and philosophy of yoga

that is now known as the “YogaWorks yoga” style. “YogaWorks yoga” is a vinyasa-based,

carefully-instructed flow that observes a distinct approach to sequencing and breaks down the yoga

poses with particular attention to detail. It strengthens the body with the use of traditional poses,




                                                   4

                                                                Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
              Case 20-12599-KBO          Doc 11       Filed 10/15/20   Page 5 of 40




invigorating vinyasa flows, twisting and balancing sequences, inversions, core engagement and

restorative supine postures to slow down and reset.

       18.     The founders wanted to expand their new yoga style beyond their first location in

California. For a long time, the Debtors’ intent was to expand its portfolio of yoga studios. In

fact, the Debtors did that by expanding to nine (9) separate markets in the United States with over

seventy (70) locations at one time. The Debtors expanded to different markets both by opening

brand new studios and also by acquiring studios and re-branding those studios as YogaWorks

studios.

       19.     The Debtors also expanded their business model to include an international

teaching school for yoga instructors and in 2013, began to offer pre-recorded on-demand yoga

videos and workshops through a new service called My YogaWorks Live.

       20.     On August 11, 2017, YogaWorks completed its initial public offering, becoming

the first yoga “chain” to be publicly traded. The Company voluntarily de-listed from the NASDAQ

in the beginning of 2020. While this resulted in the Company being delisted and deregistered with

the SEC, the shares of the Company were not cancelled.

B.     The Debtors’ Business Operations

       1.      Business Segments

       21.     In Person Studios.     Prior to the COVID-19 outbreak, the Debtors operated

approximately 60 studios throughout the United states, which offered students in person yoga

classes for all skill levels using the YogaWorks style that was developed when the Company was

founded, as well as other styles of yoga. Classes could be purchased individually on a per class

basis, in bulk by buying a block of classes for a discount, or by a membership that allows the

student to take unlimited classes for a certain price each month. The studios also sold retail

merchandise which provided a smaller proportion of the Debtors’ total gross revenues. In 2019,

the Debtors’ in person studio business generated approximately $58.5 million in revenue, the

majority of the Company’s overall revenue. Since mid March 2020, however, all studios had

closed as a result of the COVID-19 outbreak and of those that were able to reopen at various points,


                                                  5

                                                               Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
               Case 20-12599-KBO         Doc 11       Filed 10/15/20   Page 6 of 40




student attendance was very low. Currently, all in studio memberships and student obligations

have been converted to digital offerings, and as such, the studios are not generating any revenue.

       22.     Education. The Debtors’ business model also includes educational resources and
training to teach potential yoga instructors the YogaWorks method. The Debtors’ well-known

training cultivates the richest yoga talent from around the globe and now sets the gold standard for

teaching. The current teacher training model includes both core in-house trainings developed by

its education department, and partner trainings whereby YogaWorks is contracted by other studios

and yoga providers to provide best in class teacher training on their behalf for a fee.

       23.     Digital. The Debtors’ business model also includes a digital platform that includes

YogaWorks Live and My YogaWorks. YogaWorks Live provides approximately 40 live classes

per day and was launched in April 2020 in response to COVID-19. MyYogaWorks was launched

in 2013 and includes approximately 1,300 hours of pre-recorded classes and workshops. Members

may subscribe to either service for a monthly membership fee which provides them unlimited

access to live or pre-recorded classes. The Debtors currently have approximately 9,000 members

paying for YogaWorks Live and 21,000 members paying for MyYogaWorks. In 2019, the digital

portion of the Debtors’ business generated net revenue totaling approximately $1.6 million.

       24.     Across its various classes and trainings, the Debtors employ nearly 200 instructors,

including substitute teachers.

             2. Employees

       25.     The Company employs a total approximately 205 employees as follows.

 Operation/Segment                                    Number of Employees
 Corporate/Field                                      13%
 LiveStream Instructors                               43%
 Trainers                                             11%
 LiveStream substitute instructors                    21%
 Privates instructors                                 8%
 Teacher training managers                            4%
   It should be noted that only approximately thirty (30) of the Debtors’ employees are full time

employees and most of those are included in the “Corporate/Field” category. The majority of the



                                                  6

                                                                Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
                Case 20-12599-KBO         Doc 11       Filed 10/15/20   Page 7 of 40




employees, including the instructors, are part time employees who only work a few hours per

week.

C.      The Debtors’ Corporate Organizational Structure

        26.      YogaWorks is a Delaware C corporation that holds all the stock of Yoga Works.

YogaWorks is organized under the laws of Delaware.

        27.      Yoga Works is a California C corporation that holds all the operating assets of the

Debtors. Yoga Works is a wholly owned subsidiary of YogaWorks and is organized under the

laws of California.

D.      The Debtors’ Prepetition Indebtedness

        28.      As of October 14, 2020 (the “Petition Date”), the Debtors had outstanding funded
secured debt in the aggregate principal amount of $10 million owed to Serene Investment

Management, LLC (“Prepetition Secured Lender”).


              1. Secured Debt to Serene

        29.      On or about January 23, 2020, the Debtors entered into a $10 million Credit

Agreement with Avidbank (“Avidbank Facility”). On September 18, 2020, Great Hill Equity

Partners V, LP (“GHP”) purchased the Avidbank Facility through an assignment from Avidbank

(“GHP Facility”). On or about October 14, 2020, the Prepetition Secured Lender purchased the

GHP Facility through an assignment from GHP (“YW Investment Facility”). The YW Investment

Facility was then assigned to Serene Investment Management, LLC (“Serene Facility”). The

Serene Facility is secured by a senior lien on substantially all of the assets of YogaWorks and

Yoga Works. As of the Petition Date, $10.0 million remains outstanding under the Serene Facility,

plus accrued and unpaid interest, fees and expenses, if any.

              2. Unsecured Debt

        30.      The Debtors owe material amounts, on an unsecured basis, to its landlords, totaling

at least $5.4 million. The Debtors owe other unsecured debts to trade vendors and the like of




                                                   7

                                                                Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
               Case 20-12599-KBO         Doc 11       Filed 10/15/20   Page 8 of 40




approximately $2 million, plus an approximate $1 million settlement claim based on wages, and

another approximately $800,000 for taxes, wages and other debts likely entitled to priority status.

             3. Equity Interests

       31.      Yoga Works is a wholly owned subsidiary of YogaWorks.

       32.      While YogaWorks has been delisted, the Depository Trust Company Committee

on Uniform Securities Identification Procedures still shows YogaWorks as open and the shares

have not been cancelled. Currently, GHP owns about 70% of the common stock of YogaWorks

and the other 30% is owned by employees and other private shareholders. As of the Petition Date,

the number of shares of YogaWorks outstanding totaled 17,154,471 shares.
                       III. RECENT FINANCIAL PERFORMANCE
                    AND EVENTS LEADING TO THE CHAPTER 11 CASES

       33.      The Debtors enjoyed significant growth from its inception. After the Company

went public in 2017; however, some mistakes were made which resulted in a large loss of revenues

for the Debtors. For example, the Debtors (1) were too focused on new acquisitions and its existing

studios started to falter; (2) failed to focus on a recurring revenue model such as selling

memberships to its students, instead focusing on pre-paid class packages and constantly

undercutting its own pricing to continue to sell limited use packages; and (3) failed to properly

integrate and unify new studios that were brought into the portfolio creating further operating

inefficiencies. For all these reasons, many of the studios started to operate at a sub-par level and

caused the Debtors to incur large expenses.

       34.      In 2019 and 2018, the Debtors had $60.1 and $59.6 million in revenue, respectively,

and cash flow from operations of negative $10.3 and negative $6.5 million, respectively.

       35.      In 2019, the Debtors explored a possible sale but they were unsuccessful.

       36.      When I came on as CEO, the plan was to continue existing efforts to close

unproductive studios, complete a voluntary de-listing from NASDAQ and take private, restructure

the operations, promote and attract new management, and secure new financing. In early 2020, we

approved a budget including 5 to 10% revenue growth and approximately $2 million in positive


                                                  8

                                                               Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
               Case 20-12599-KBO         Doc 11       Filed 10/15/20   Page 9 of 40




EBITDA. Unfortunately, when the COVID-19 outbreak occurred, those plans could not come to

fruition.

        37.    When the COVID-19 outbreak occurred in March 2020, the Debtors were forced

to shut down all of their studio locations as a result of various stay at home and shut down orders

put in all of the states in which the Debtors’ studios are located. While some of the locations were

allowed to reopen for a short period of time, attendance was very low and the Debtors decided to

close all of their studios indefinitely in September 2020.

        38.    While the Debtors quickly pivoted to focus on their digital offerings and

immediately developed a platform for teachers to teach from home, over 80% of its revenue was

based on in-person studio classes and Debtors could not afford to pay its rent and other financial

obligations.

        39.    With no reasonable options to address its needs out of court and with a declining

cash position, the Debtors’ Board of Directors decided to prepare the Company for a potential

bankruptcy proceeding. On October 5, 2020, the Board of Directors formed a Steering Committee

made up of independent directors with distress experience to oversee, manage, and advise

regarding preparation for a potential bankruptcy proceeding.

        40.    As more fully discussed in the Meislik Declaration, the Debtors also re-engaged

Guggenheim and Force 10 to try to find a buyer for the Debtors. Guggenheim and Force 10

contacted over twenty (20) private equity firms. Guggenheim approached at least twenty (20)

private equity firms and other potential bidders who participated in the out-of-court financing

solicitation, to discuss interest in a restructuring. At the same time, Force 10 approached

approximately thirty-five (35) parties. The Meislik Declaration discusses in detail Force 10’s

negotiations with various interested parties.

        41.    The Asset Purchase Agreement with the Stalking Horse (the “Stalking Horse

APA”) has been extensively negotiated between the parties and the Company’s secured lender at

arm’s length and in good faith, and confers several substantial benefits on the Debtors’ estates.




                                                  9

                                                               Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
              Case 20-12599-KBO          Doc 11     Filed 10/15/20      Page 10 of 40




       42.     Accordingly, in order to minimize administrative expenses in these Cases and

maximize creditors’ recoveries, the Debtors will be filing shortly a Motion for Entry of an Order;

(I)(A) Approving Bidding Procedures and Protections in Connection With a Sale of Substantially

All of Debtors’ Assets Free and Clear of Liens, Claims Encumbrances and Interests; (B)

Scheduling an Auction and Sale Hearing; (C) Approving the Form and Manner of Notice Thereof;

(D) Approving Procedures Related to Assumption and Assignment of Certain Executory Contracts

and Leases; and (E) Granting Related Relief; and (II)(A) Authorizing Sale of Substantially All of

Debtors’ Assets Pursuant to Successful Bidder(s)’ Asset Purchase Agreement, Free and Clear of

Liens, Claims and Other Interests; and (B) Approving Assumption and Assignment of Certain

Executory Contracts and Leases (the “Sale Motion”). The Sale Motion seeks authority to conduct
a postpetition sale and marketing process for substantially all of the Debtors’ assets, with an

auction to be held in mid-November 2020 and closing of a sale transaction by the end of November

2020 all as set forth more fully in the Sale Motion.

       43.     As noted, the Debtors are experiencing a severe liquidity crisis and it does not have

the cash to continue operating for much longer. The Debtors have, therefore, determined in their

business judgment that a shorter marketing period will offer the estates the best chance of

preserving the Debtors’ value during the sale process, saving jobs and maximizing returns to

creditors. I believe it is in the best interest of the Debtors’ estates for the Debtors to proceed with

the Stalking Horse APA on the proposed timeline.

                                IV.     FIRST DAY PLEADINGS

       44.     Concurrently with the filing of these Cases the Debtors filed the First Day Pleadings

seeking relief related to the administration of these Cases, the Debtors’ customers and employees,

their operations, and their cash and financing needs. Below is a list of the First Day Pleadings:

               a.      Motion for Entry of An Order (I) Directing Joint Administration of Chapter

       11 Cases; and (II) Granting Related Relief (the “Joint Administration Motion”);
               b.      Motion for an Order (I) Authorizing Debtors to (A) File Consolidated List

       of Creditors; (B) File Consolidated List of Debtors’ Top Thirty Unsecured Creditors; (C)


                                                  10

                                                                 Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
               Case 20-12599-KBO        Doc 11     Filed 10/15/20     Page 11 of 40




       Omit Members and Former Employees From the Creditor Matrix; (II) Approving Manner

       of Notice to Members and Former Employees (the “Consolidated Creditors Motion”);
                c.     Emergency Motion For an Order Authorizing Debtors to Honor and

       Continue Certain Customer Programs and Customer Obligations In the Ordinary Course

       of Business (the “Customer Obligation Motion”);

                d.     Emergency Motion for an Order Authorizing: (1) Maintenance Of Existing

       Bank Accounts, (2) Continued Use of Existing Cash Management System, and (3)

       Continued Use of Business Forms Pursuant To 11 U.S.C. §§ 105, 345, and 363 (the “Cash

       Management Motion”);

                e.     Emergency Motion for Order Authorizing Payment of Prepetition

       Employee Wages, Benefits and Associated Expenses and Granting Related Relief (the

       “Wage Motion”);

                f.     Motion for Order: (1) Authorizing Debtors to Reject Certain Real Property

       Leases; and (2) Setting Deadline for Filing Proofs of Claim Arising From the Rejected

       Leases (the “Motion to Reject”);and

                g.     Motion for Interim and Final Orders (I) Authorizing Debtors to Obtain

       Postpetition Financing and Use Cash Collateral; (II) Granting Liens and Super-Priority

       Claims and Adequate Protection; (III) Modifying the Automatic Stay; (IV) Approving

       Debtors’ Assumption of and Entry Into the Restructuring Support Agreement; and (IV)

       Granting Related Relief (the “DIP Financing Motion”).

       45.      The Debtors have narrowly tailored the First Day Pleadings to meet their goals of:

(a) continuing their operations in Chapter 11 with as little disruption and loss of productivity as

possible until such time as the sale process is complete; (b) maintaining the confidence and support

of their key customer and employee constituencies during the sale process and subsequent wind-

down of remaining operations; and (c) establishing procedures for the efficient administration of

these Cases.




                                                 11

                                                               Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
              Case 20-12599-KBO          Doc 11       Filed 10/15/20   Page 12 of 40




       46.     I have reviewed each of the First Day Pleadings (including the exhibits thereto) and

I believe the facts stated therein to be true and correct to the best of my knowledge with appropriate

reliance on corporate officers and advisors. I incorporate by reference the factual statements set

forth in each of the First Day Pleadings as though set forth herein.

       47.     It is my belief that the relief sought in each of the First Day Pleadings is necessary

to the successful implementation of the Company’s efforts to maximize the recovery of its

creditors through a sale transaction.

       48.     It is my further belief that, with respect to those First Day Pleadings requesting the

authority to pay specific prepetition claims or continue selected prepetition programs, including

but not limited to those First Day Pleadings seeking relief related to the Debtors’ obligations to

their employees and customers, the relief requested is essential to the Debtors’ continued operation

through a sale process and necessary to avoid immediate and irreparable harm to the Debtors’

estates and creditors.

       49.     The success of these Cases depends upon the Debtors’ ability to maintain their

operations to the extent necessary to effectuate a sale transaction. The relief requested in the First

Day Pleadings is a critical component of maintaining the confidence of key constituencies

necessary to implement this strategy.

       50.     Accordingly, I respectfully request that all of the relief requested in the First Day

Pleadings, and such other and further relief as may be just and proper, be granted based upon the

following:

       A.      The Joint Administration Motion
       51.     The Debtors seek the entry of an order: (i) directing joint administration of these

chapter 11 cases; and (ii) granting related relief.

       52.     There is substantial overlap with respect to the Debtors. In light of this overlap, I

believe that joint administration will avoid otherwise unnecessary and expensive duplication of

effort and papers caused by preparing and serving the same creditors with multiple sets of

differently-captioned but otherwise identical papers. Joint administration of the Cases will enable


                                                  12

                                                                Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
              Case 20-12599-KBO          Doc 11       Filed 10/15/20    Page 13 of 40




the Debtors to avoid the substantial cost of preparation, filing and serving duplicative motions in

each proceeding, and the consequent burden on the estates and the Court.

       53.     By jointly administering the Debtors’ estates, creditors will receive appropriate

notice of matters involving each of the Debtors, thereby ensuring that creditors are fully informed

of matters potentially affecting their claims.

       54.     In short, joint administration of the Debtors’ cases, including (i) combining the

estates by using a single docket for administrative matters, including a listing of claims filed, and

the filing, lodging and docketing of pleadings and orders, (ii) the use of a single pleadings docket,

(ii) the combining of notices to creditors and parties-in-interest of the different estates, (iii) the

scheduling of hearings; (iv) financial reporting by the Debtors; (v) the joint and several liability of

the estates for administrative purposes; and (vi) the joint handling of other purely administrative

matters will aid in expediting the Cases and rendering the process substantially less costly, without

prejudicing the substantive rights of any creditor.

       55.     Joint administration is warranted in the Cases. As stated above, Yoga Works is the

wholly owned subsidiary of YogaWorks. Substantially all of the Debtors’ assets and operations

are owned by Yoga Works. Based on this relationship, the Debtors plainly are “related” and are

“affiliate[s]” as those terms are used in the Bankruptcy Code.

       56.     To a great extent, the Debtors anticipate that numerous similar, if not identical,

applications, motions and orders will be involved in the Cases. Joint administration will avoid

wasting resources that would result through duplication of effort if the cases involving the Debtors

were to proceed separately.

       57.     I believe the Debtors’ creditors stand to benefit from the increased efficiency of

administration anticipated through joint administration because they will not be required to review

and separately respond to substantially similar motions, disclosure statements, and other pleadings

that would otherwise be filed in separate cases. On the other hand, I believe joint administration

will permit the Debtors to respond more efficiently to the demands of their creditors, and will

reduce attorneys’ fees, copying costs, mailing costs and costs of administering the cases.


                                                  13

                                                                 Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
              Case 20-12599-KBO           Doc 11      Filed 10/15/20      Page 14 of 40




        58.     Moreover, through joint administration of the Debtors’ cases, the Court and the

Bankruptcy Court Clerk’s office will be relieved of the burden of having to file and maintain

dockets and case files for each of the related cases. Furthermore, joint administration will allow

the Office of the United States Trustee for the District of Delaware and all parties in interest to

monitor these chapter 11 cases with greater ease and efficiency.

        59.     In my opinion, joint administration will not adversely affect the Debtors’ respective

constituencies because the motion seeks only administrative, not substantive, consolidation of the

Debtors’ estates. Parties in interest will not be harmed by the relief requested; instead, parties in

interest will benefit from the cost reductions associated with the joint administration of these

chapter 11 cases. Accordingly, I believe that the joint administration of the Cases is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest.

        B.      The Consolidated Creditors Motion

        60.      The Debtors seek entry of an order authorizing the Debtors to: (a) file consolidated

list of creditors in lieu of submitting separate mailing matrices for each Debtor; (b) file a

consolidated list of the Debtors’ thirty (30) largest general unsecured creditors; (c) omit Members

(as defined herein) and Former Employees (as defined herein) from the Creditor Matrix; and

approving the manner of notice to Members and Former Employees.

        61.     The Debtors presently maintain computerized lists of the names and addresses of

their respective creditors that are entitled to receive notices and other documents in these chapter

11 cases. The lists are maintained without regard to which entity a party may have a relationship.

        62.     I believe that the information as maintained in the Debtors’ computer files (or those

of their agents) may be utilized efficiently to provide interested parties with notices and other

similar documents as contemplated by Local Rule 1007-2 on a consolidated basis. Requiring the

Debtors to submit Debtor-specific creditor matrices for each of the Debtors would be an

unnecessarily burdensome task and would likely result in duplicate mailings.




                                                   14

                                                                   Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
              Case 20-12599-KBO          Doc 11     Filed 10/15/20      Page 15 of 40




       63.     Moreover, the Debtors have concurrently, or will be filing within the coming days,

an application (the “Agent Application”) seeking the appointment of BMC Group (“Agent”) as
noticing, balloting and disbursing agent in these chapter 11 cases.

       64.     If the Agent Application is granted, the Agent will, among other things, (a) assist

with the consolidation of the Debtors’ computer records into a creditor and security holder

database and (b) complete the mailing of notices and other documents in these chapter 11 cases to

the parties in these databases.

       65.     After consultation with the Agent, I believe that filing the lists in the formats

currently maintained in the ordinary course of business will be sufficient to permit the Agent to

notice promptly all applicable parties as required by applicable Local Rules.

       66.     The Debtors’ largest creditors will likely be their landlords for past due pre-petition

rent and certain taxing authorities. YogaWorks is the named tenant in some of the leases and in

others, Yoga Works is the named tenant. On the Debtors’ records, however, they are treated

without regard to exactly which entity is the contracting party.

       67.     Due to the number and nature of creditors in the Cases, I believe that a single

consolidated list of the Debtors’ combined thirty largest unsecured creditors would be more

reflective of the body of unsecured creditors that have the greatest stake in these cases than separate

lists for each of the Debtors. In addition, I believe a single, consolidated list of the company’s

thirty (30) largest unsecured, non-insider creditors will aid the U.S. Trustee in its efforts to

communicate with these creditors.

       68.     The Debtors have approximately 30,000 Members. The vast majority of the

Members will likely not have claims to assert in these Cases. Given the voluminous nature of the

detail regarding Members, providing a list including each Member and his or her address would

be burdensome and time-consuming and would result in a significant waste of the estates’

resources.

       69.     In the ordinary course of business, the Debtors’ primary method of communication

with its Members is strictly through email. Although all Members are typically required to provide


                                                  15

                                                                 Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
              Case 20-12599-KBO            Doc 11    Filed 10/15/20    Page 16 of 40




a valid email address at the time they enter into a membership agreement, the Debtors do not have

valid email addresses on file for certain Members.

        70.     Likewise, the Debtors have approximately 4,500 individuals that were employees

of the Debtors at some point during the past three (3) years but are no longer employed by the

Debtors (“Former Employees”). The vast majority of the Former Employees will likely not have

claims to assert in these Cases but the Debtors believe it is appropriate to give them notice of these

Cases in the event they wish to assert a claim. Providing a list including each Former Employee

and his or her address would be burdensome and time-consuming and would result in a significant

waste of the estates’ resources.

        71.     If the Debtors were to provide actual notice by mail of pleadings and hearings to

all Member and Former Employees, the costs could be astronomical. BMC estimates that the cost

of postage alone to mail a single notice to a total of 30,000 Members would exceed $15,500.00.

In addition to postage, however, the Debtors would also have to pay for copying charges, printing

charges, overhead costs, and hourly fees for professionals.

        72.     Given the excessive costs of mailing notices to all current and former Members and

all Former Employees, I believe the procedures set forth in the Consolidated Creditors Motion are

the best and the most practical method to notify the Members and the Former Employees of the

commencement of the Cases and of all further and future pleadings and hearings and are an

efficient use of the estates’ resources.

        73.     In sum, I believe that a single consolidated list of the Debtors’ thirty (30) largest

unsecured creditors in the Cases and the procedures for notice to the Members and Former

Employees is not only appropriate under the circumstances, but necessary for the efficient and

orderly administration of the Cases.

        C.      The Customer Obligation Motion

        74.     By and through the Customer Obligation Motion, the Debtors request relief

authorizing, but not directing the Debtors, in their sole discretion, to continue, maintain, implement




                                                    16

                                                                Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
               Case 20-12599-KBO          Doc 11     Filed 10/15/20      Page 17 of 40




new and/or modify, their customer programs, promotions, and practices in the ordinary course of

business consistent with past practice.

         75.    In addition, the Customer Obligation Motion requests entry of an order authorizing;

(a) all applicable banks and other financial institutions, when requested by the Debtors in their sole

discretion, to receive, process, honor, and pay all checks and transfers issued by the Debtors in

accordance with the Customer Obligation Motion, without regard to whether any checks or

transfers were issued before or after the Petition Date; (b) provide that all banks may rely on the

representations of the Debtors with respect to whether any check or transfer issued or made by the

Debtors before the Petition Date should be honored pursuant to the Customer Obligation Motion

(such banks and other financial institutions having no liability to any party for relying on such

representations by the Debtors provided for herein); and (c) authorize the Debtors to issue

replacement checks or transfers to the extent any checks or transfers that are issued and authorized

to be paid in accordance with the Customer Obligation Motion are dishonored or rejected by the

banks.

         76.    The Debtors are requesting the relief sought in the Customer Obligation Motion be

granted on an emergency basis because the uninterrupted customer programs are essential to the

Debtors’ ability to seamlessly operate under Chapter 11. The Debtors recognize that treating

customers well is a top priority and their customers may be their most valuable commodity.

         77.    Prior to the Petition Date, in the ordinary course of business and as is customary in

the retail industry, the Debtors created and implemented various programs to develop and sustain

a positive customer relationship (“Customer Programs”) which were designed to develop and
sustain customer relationships and loyalty, improve profitability, and generate goodwill for the

Debtors. On account of the Customer Programs, the Debtors may owe certain obligations to their

customers as well as other third parties, arising both before and after the Petition Date (collectively,

the “Customer Obligations”).
         78.    Following the commencement of the Cases, I believe the Debtors must assure

customers of their continued ability to satisfy Customer Obligations in order to maintain their


                                                   17

                                                                 Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
              Case 20-12599-KBO          Doc 11     Filed 10/15/20      Page 18 of 40




valuable customer base, goodwill, and other important benefits derived from a valuable customer

base. I strongly believe that any inability of the Debtors to promptly honor the Customer

Obligations will damage goodwill and may lead to the loss of their Members. Continued use of

the Customer Programs, on the other hand, will allow the Debtors to protect their customer base

and revenue growth opportunities.

       79.     As of the Petition Date, the Customer Programs consist of: i) prepaid gift cards sold

directly by the Debtors and indirectly through one or more third-parties (the “Gift Cards”); (ii)
various coupons, discounts, promotions and similar policies, programs, and practices of the

Debtors (collectively, the “Promotions”); (iii) refunds to guests that have a bad experience with

any of the Debtors’ services, guests that paid for long-term memberships in advance and due to

COVID-19 would like a prorated refund, or guests who canceled services and were incorrectly

charged after their proper cancellation (the “Customer Refunds”); and (iv) account credits

consisting of various account credits tied to monetary value provided by the Debtors to customers

as incentives, for customer service goodwill, or other promotional activities (the “Account

Credits”). Some of the Programs have also helped to convert normally in-person studio students

to online students. For example, students that had purchased class packages by number of classes

(as opposed to by duration) have the ability to use the classes purchased for online classes. The

Debtor is hopeful, and is seeing, that some of these in-person students are converting to online

students since the studios are closed.

       80.     Gift Cards. The Gift Cards program has been successful in that it encourages loyal

customers and new customers to come into the Debtors’ locations or visit the Debtors’ website for

digital livestream and on demand classes.

       81.     Holders of gift cards often spend more than the amount of the gift card. Moreover,

gift cards are redeemed over time but the Debtors receive the benefit of the cash from the gift card

purchase immediately. The Debtors intend, subject to Court approval, to continue issuing and

honoring gift cards after the Petition Date. With respect to gift cards purchased prior to the Petition

Date, the Debtors seek authority to honor those cards in the ordinary course of business.


                                                  18

                                                                 Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
             Case 20-12599-KBO          Doc 11      Filed 10/15/20      Page 19 of 40




       82.     I estimate that the total amount of outstanding gift card liability on the Petition Date

is approximately $786,776, of which only $144,674 has been purchased within the prior two (2)

years. Based on prior usage patterns, not all gift cards will be redeemed immediately and some

cards are not ever redeemed in whole or part. I believe that failure to honor all gift cards and

ending the Gift Cards program will have a severe and negative impact on the Debtors’ business

and their reorganization.

       83.     Promotions. In the ordinary course of business, the Debtors issue promotional
certificates (free class coupons, trials, etc.), groupon or similar merchant sites. The Promotions

are offered through the Debtors’ website and email blasts to drive more business.

       84.     I do not believe that any payments to customers are owed on account of Promotions

in place prior to the Petition Date. However, out of an abundance of caution, the Debtors request

authority to make payments in respect of outstanding prepetition Promotions, and to otherwise

continue to honor the terms of the Promotions.

       85.     I believe the Promotions help foster goodwill and are a means for the Debtors to

provide their customers with information in the hopes of retaining customer loyalty, to expand

their customer base and to maintain the Debtors’ brand reputation.

       86.     There is no direct out-of-pocket expense to the Debtors associated with Promotions

and the Debtors have found that these programs are successful and beneficial.

       87.     I believe continuing to honor existing Promotions and to implement new

Promotions in the Debtors’ exclusive discretion is vital to maintain their customer relationships

and to increase growth. Accordingly, the Debtors seek the authority to continue, in their discretion,

to administer and honor the Promotions in the ordinary course of business, consistent with past

practices.

       88.     Customer Refunds. In the ordinary course of business, the Debtors issue Customer

Refunds in hopes of retaining the customers as future customers and to maintain the Debtors’ brand

reputation. This includes when customers have a bad experience, members that paid for long-term




                                                 19

                                                                Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
              Case 20-12599-KBO         Doc 11     Filed 10/15/20     Page 20 of 40




memberships in advance and due to COVID-19 have requested a prorated refund, or members who

canceled services and were incorrectly charged after their proper cancellation.

        89.     I believe that continuing to honor the Customer Refunds is essential to maintaining

their relationships with their customers. Accordingly, the Debtors seek the authority to continue,

in their discretion, to administer and honor the Customer Refunds in the ordinary course of

business, consistent with past practices, including causing any prepetition checks that were given

in payment of Customer Refunds to be honored.

        90.     Account Credits. In the ordinary course of business, the Debtors offer certain
account credits consisting of various account credits tied to monetary value provided by the

Debtors to customers as incentives, for customer service goodwill, or other promotional activities.

I believe that continuing to honor the Account Credits is essential to maintaining the Debtors’

relationships with their customers.

        91.     Donations. As part of their promotions to entice customers to attend class, the
Debtors from time to time offer to pay a certain amount of money of each class taken by a Member

to a variety of charities. The Donations encourage the Debtors’ customers to take more classes or

to sign up for a membership.

        92.     As of the Petition Date, I estimate that the Debtors owe approximately $5,296 in

Donations.

        93.     Continuing the Donations is a vital part to preserving the Debtors’ valuable

relationships with their customers and students. I believe that any failure to pay the Donations or

to maintain the Donations going forward could diminish the Debtors’ reputation and possibly cause

the loss of valuable customer relationships.

        94.     I believe that continuing the Customer Programs without interruption during the

Cases and honoring prepetition commitments to customers will help preserve the Debtors’

valuable customer relationships and goodwill, which will inure to the benefit of all the Debtors’

creditors and benefit their estates.




                                                 20

                                                               Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
              Case 20-12599-KBO         Doc 11     Filed 10/15/20     Page 21 of 40




        95.     The Debtors have developed the Customer Programs to access new customers,

build brand loyalty, and continue their goodwill. If the Debtors are unable to continue their

Customer Programs after the Petition Date or satisfy Customer Obligations, the Debtors risk losing

revenue, customer loyalty, and goodwill that will harm their prospects for maximizing value from

the sale of their assets.

        96.     For these reasons, as well as those stated within the Customer Obligations Motion,

I believe the Customer Obligations Motion must be granted in its entirety to avoid the irreparable

harm the Debtors’ would suffer without such relief.

        D.      The Cash Management Motion
        97.     Pursuant to 11 U.S.C. §§ 105(a), 345(b), and 363(c), the Debtors seek authorization

to maintain their existing Cash Management System.

        98.     The Cash Management System was implemented to facilitate the timely and

efficient collection, management, and disbursement of funds used in the Debtors’ day-to-day

businesses.    The Cash Management System facilitates reporting, monitors collection, and

disbursement of funds, reduces administrative expenses by facilitating the movement of funds and

the development of more timely and accurate balance and presentment information, and

administers the various Bank Accounts required to effectuate the collection, disbursement, and

movement of cash. Because of the nature of the Debtors’ businesses and the disruption that would

result if they were forced to close their existing Bank Accounts and establish a new cash

management system, it is critical that the existing Cash Management System remain in place.

        99.     The Debtors have four (4) bank accounts held at the Bank2 as follows: (1) main

depository account (ending in 3729) (“Concentration Account”); (2) field depository account

(ending in 2956) (collectively, the “Depository Accounts”); (3) main disbursement account


   2
     Prior to the Petition Date, the Debtors also held one account at Avid Bank, which account was
closed on or about September 22, 2020 and one account at Bank of America, which account is
either closed or in the process of being closed. To the extent there are any remaining funds held
in the Bank of America account, such funds will be transferred to the Concentration Account
immediately upon the closing of the Bank of America account.


                                                 21

                                                               Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
              Case 20-12599-KBO         Doc 11    Filed 10/15/20    Page 22 of 40




(ending in 3745); and (4) payroll disbursement account (ending in 3737) (collectively, the

“Disbursement Accounts”). The Debtors also either have now or will shortly, open a debtor in
possession tax account with the Bank.

       100.    Other than the Concentration Account, the Bank Accounts are zero balance

accounts that are connected directly to the Concentration Account. Specifically, every night, all

funds held in the field depository account are swept into the Concentration Account, which funds

are then transferred into a money market account over night and then transferred back into the

Concentration Account the next morning.

       101.    The Debtors have 2 disbursement accounts as described above; one (1) general

disbursement account and one (1) payroll disbursement account. Both disbursement accounts are

held at the Bank. When a disbursement is presented, the applicable disbursement account pulls

automatically from the Concentration Account and the disbursement is then paid from the

applicable disbursement account.

       102.    The Debtors currently have only two (2) deposit accounts as listed above. In

September 2020, the Debtors had over seventy (70) regional depository accounts in order to have

one (1) account tied to each studio location, which funds were transferred every evening to the

Concentration Account. With all studios now closed, the regional depository accounts are

unnecessary and the Debtors felt it would be more economical and efficient to have far less

depository accounts. As such, as noted in the Cash Management Motion, the Debtors closed (or

are in the process of closing) approximately seventy (70) accounts prior to the Petition Date and

now maintain only one regional depository account and the Concentration Account (as well as

disbursement accounts).

       103.    In addition, the Debtors have approximately seventy (70) separate merchant

accounts with TSYS for processing credit card payments (“Merchant Accounts”). The Merchant

accounts are used for transacting online credit card transactions from the Debtors’ members

through Mind Body Online. Credit card payments are deposited into the particular Merchant

Account where the member is located. The balances in the Merchant Accounts are then swept into


                                                 22

                                                             Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
              Case 20-12599-KBO        Doc 11     Filed 10/15/20     Page 23 of 40




the field depository account on a daily basis, approximately three (3) business days in arrears, as

determined by TSYS.

       104.    I believe it is imperative that the Debtors maintain the Merchant Accounts because

many of the Debtors’ current members converted from in-studio to digital memberships and their

subscriptions are housed under separate point-of-sale location accounts.         Moreover, when

Members purchase a monthly membership from the Debtors, the Member agrees to pay an

automatic monthly recurring charge until the membership is canceled. Any changes to the

Merchant Accounts could disrupt and delay those recurring monthly credit card charges which

would severely harm the Debtors finances as the majority of its revenue is from credit card sales.

Also, while the Debtors can relatively easily close its bank accounts to where the Merchant

Account funds are drawn, it is a much more time consuming and expensive process to transfer

memberships and processing accounts, such as the Merchant Accounts.

       105.    The Cash Management System preserves orderly flow of cash and also permits the

Debtors to accurately track its revenue. The Cash Management System facilitates the Debtors’

cash monitoring, forecasting, and reporting, and enables the Debtors to maintain control over the

administration of their bank accounts. If the Bank Accounts had to be closed and re-opened I

believe it would wreak havoc on the cash flow of the business as the Debtors’ revenue comes

almost exclusively from credit card sales.

       106.    In addition, I believe that closing the Merchant Accounts would cause a severe

disruption in the Debtors’ cash flow. For one thing, deposits are made into the Merchant Accounts

every two to three days from the credit card companies and the Debtors completely rely heavily

on this revenue for their operations. Further, I believe that opening new merchant accounts would

require extensive documentation with the credit card companies and could take weeks. If the

Debtors are not authorized to keep the Merchant Accounts open, I believe the credit card

companies would be able to hold the Debtors’ receipts for extensive time periods, which is cash

the Debtors desperately need for operations and which could result in irreparable harm to the




                                                23

                                                              Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
              Case 20-12599-KBO          Doc 11     Filed 10/15/20     Page 24 of 40




Debtors due to their need for working capital. This is unnecessary, especially in this case where

it is expected that a sale of the Debtors’ business may occur within the next thirty to sixty days.

       107.    The Debtors seek a waiver of the UST’s requirements that they close the existing

Bank Accounts. Instead, the Debtors request that they be allowed to convert the Bank Accounts,

which are already at depositories authorized by the UST, to “debtor in possession” accounts and

continue to utilize them as necessary to best serve their business needs and to maintain their current

Cash Management System. The Bank Accounts are (a) covered by FDIC insurance and (b) located

at the Banks that have standing agreements with the UST.

       108.    Other than the Concentration Account, the Bank Accounts are zero balance

accounts. The field depository account averages a flow of funds of approximately $50,000.00 per

day. The Concentration Account traditionally carried an average balance of between $2 million

and $3 million although it has been closer to $600,000 to $1.2 million in the past few months. The

Debtors have internal monitoring mechanisms in place that will detect any impending failure of

the Bank where the Concentration Account is held.

       109.    To protect against the unauthorized payment of prepetition obligations, I represent

that, if the Debtors are authorized to continue to use the Bank Accounts, they will not pay, and the

Banks will be directed not to pay, any debts incurred before the Petition Date, other than as

authorized by this Court.

       110.    In addition, the Bank Accounts, including the DIP tax account to be opened, cover

the three accounts the Debtors would otherwise have to open pursuant to the UST Guidelines.

Given the size of the Debtors’ operations and the complexity of the Cash Management System, I

believe that requiring the Debtors to close the Bank Accounts and the Merchant Accounts and to

open new accounts will disrupt the Debtors’ operations. It will disrupt operations because (a)

depositors will not respond quickly to the change and will likely continue to send deposits to the

original deposit accounts, and (b) any changes to the disbursement accounts will slow down the

payment to crucial vendors as they are paid through electronic fund transfers.




                                                  24

                                                                Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
                  Case 20-12599-KBO        Doc 11    Filed 10/15/20     Page 25 of 40




           111.    I believe closing the Bank Accounts will also increase the work of the Debtors’

accounting personnel, who are already dealing with the many and varied issues related to these

Cases. Furthermore, closing the Bank Accounts and opening new ones would needlessly cost the

Debtors time and money and would result in no discernable benefit to the Debtors’ bankruptcy

estates.

           112.    In the ordinary course of the operation and maintenance of the Cash Management

System, the Debtors have and will continue to incur fees and other charges (collectively, all such

fees and charges, the “Cash Management Claims”) in connection with (i) Bank services (the
“Service Charges”), (ii) checks deposited with the Banks which have been dishonored or returned

for insufficient funds in the applicable amount, (iii) any reimbursement or other payment

obligations, such as overdrafts, arising under agreements governing the Bank Accounts, including,

without limitation, any prepetition cash management agreements or treasury services agreements

(the “Bank Account Agreements”). As such, the Debtors seek authority, in their sole discretion,
to pay: (i) all undisputed prepetition Cash Management Claims; and (ii) any such routine Cash

Management Claims that accrue to the Banks post-petition, in a monthly aggregate amount not to

exceed $20,000.00 (excluding merchant/credit card fees).

           113.    As with the Cash Management System, I believe that payment of the Cash

Management Claims will minimize disruption to the Debtors’ operations and is therefore in the

best interests of the estates. Absent payment of the Cash Management Claims, the Bank might

assert setoff rights against the funds in the Bank Accounts on account of the Cash Management

Claims or freeze the Bank Accounts. I believe that the payment of Cash Management Claims will

not prejudice unsecured creditors given that, as noted above, the Bank may have setoff rights with

respect to the Cash Management Claims in any event.

           114.    In the ordinary course of business, the Debtors use business letterhead, invoices,

envelopes, promotional materials, and a number of other pre-printed business forms and

correspondence (collectively, the “Existing Forms”). Because the Existing Forms were used

prepetition, they do not reference the Debtors’ current status as debtors in possession. The Debtors


                                                    25

                                                                 Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
              Case 20-12599-KBO         Doc 11     Filed 10/15/20      Page 26 of 40




are seeking authorization to continue using all Existing Forms in the forms existing immediately

prior to the Petition Date. I am not aware of any requirement that they include a reference to

themselves as a “Debtor in Possession” on their Existing Forms, but am requesting authorization

out of an abundance of caution.

       115.    I believe that most parties doing business with the Debtors undoubtedly will be

aware of the Debtors’ status as debtors in possession as a result of the publicity of the Cases, the

press releases issued by the Debtors, and additional press coverage. Changing the Debtors’

Existing Forms would be expensive, unnecessary, and burdensome to the Debtors’ estates.

Further, such changes would be disruptive to the Debtors’ business operations and would not

confer any benefit upon those dealing with the Debtors.

       116.    In connection with keeping the Bank Accounts open, the Debtors seek an order

authorizing and directing the Bank to honor postpetition checks, if any, drawn and transfers from

the Bank Accounts.

       117.    Further, in the event that the Bank refuses to honor a check drawn or a transfer

made on a Bank Account maintained by the Debtors (provided there are sufficient good funds in

the Bank Account to complete the transfer), the Bank must immediately turn over the deposits held

in the applicable Bank Account upon the Debtors’ request.

       118.    The Debtors are also requesting authorization to continue using their existing

checks without the “Debtor in Possession” designation; provided, however, that if the Debtors are

required to generate new checks during the pendency of the Cases, then the checks will include

this designation.

       119.    I believe it would be an unwise expenditure of the estates’ resources to require the

Debtors to obtain all new checks simply to have “Debtor in Possession” printed on the check when

all parties with whom the Debtors will be transacting business will know that the Cases have been

filed as a result of the publicity of the Cases, the press releases issued by the Debtors, additional

press coverage and creditors will receive notice of the bankruptcy filings.




                                                 26

                                                                Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
              Case 20-12599-KBO          Doc 11     Filed 10/15/20     Page 27 of 40




       120.    I believe preserving the Cash Management System will enable the Debtors to

continue to track all receipts and payments accurately and to provide complete reporting to the

UST.

       121.    Finally, the Debtors request that the relief sought herein be granted on an

emergency basis because the uninterrupted use of the Bank Accounts, Cash Management System,

and their business forms, are essential to the Debtors’ ability to seamlessly operate under Chapter

11. Therefore, pursuant to Local Bankruptcy Rule 2081-1(a), the Debtors request that this Motion

be heard on an emergency basis.

       122.    In sum, the Bank Accounts and Cash Management System facilitate the timely and

efficient collection, management, and disbursement of funds used in the Debtors’ business.

Because of the disruption to the business that would result if the Debtors were forced to close these

Bank Accounts, I believe it is critical that the Debtors maintain their Cash Management System

and the Bank Accounts.

       E.      The Wage Motion
       123.    The Debtors have filed the Wage Motion seeking the entry of an interim and final

order, authorizing but not directing, the Debtors, in their discretion, to pay, continue, or otherwise

honor various prepetition employee-related obligations (collectively, the “Prepetition

Obligations”) to or for the benefit of their current employees (individually, an “Employee” or

collectively, the “Employees”), for wages, compensation, severance, benefits, and expense

reimbursements under all plans, programs, and policies maintained or contributed to, and

agreements entered into, by the Debtors prior to the Petition Dates (as described below,

individually, “Employee Program” or collectively, the “Employee Programs”) and have applicable

banks and other financial institutions receive, process, honor, and pay certain checks presented for

payment and honor certain fund transfer requests.

       124.    The Debtors employ approximately 205 Employees. The table below summarizes

how this population is distributed across the Debtors’ operations.




                                                  27

                                                                Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
                Case 20-12599-KBO        Doc 11     Filed 10/15/20     Page 28 of 40




           Operation/Segment                                      Approx. Percentage
           Corporate/Field                                        13%
           LiveStream Instructors                                 43%
           Trainers                                               11%
           LiveStream substitute instructors                      21%
           Private instructors                                    8%
           Teacher training program manager                       4%
         125.    As noted above, only approximately thirty (30) of the Debtors’ employees are full

time employees the rest work a few hours per week.

         126.    I believe it is absolutely critical that the Debtors be able to assure the Employees

that their Wages and the Employee Programs will continue unaffected by their chapter 11 filings

in order to effectuate a successful outcome in the Cases. Moreover, if the Debtors fail to pay the

Prepetition Obligations and continue the Employee Programs in the ordinary course, I believe the

Employees will suffer extreme personal hardship and, in some cases, may be unable to pay their

basic living expenses. Such a result would have a highly negative impact on workforce morale

and would likely result in unmanageable turnover, thereby resulting in immediate and irreparable

harm to the Debtors and their estates.

         127.    This is especially true given the specific YogaWorks style of yoga that must be

taught to each new instructor. Many of the Employees have also gained recognition and loyalty

from their students, the members of the Debtors. If the Employees were to leave the Debtors’

employment, the Debtors could lose valuable members and revenue from those members. It is

absolutely imperative that the Debtors’ highly trained and valuable Employees remain satisfied

with their employment, which means their Wages and Employment Programs must be maintained.

         128.    The Debtors’ paid payroll on October 9, 2020 for the two (2) week period ending

October 4, 2020. As such, the Employees will accrue wages and other Pre-Petition Obligations

for the period of October 5, 2020 through October 14, 2020 for which the Debtors seek authority

to pay post-petition in the ordinary course. None of the Employees, including insiders, will receive

more than the maximum amount provided for in Section 507(a)(4), with one exception noted

below.



                                                  28

                                                                Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
                 Case 20-12599-KBO       Doc 11    Filed 10/15/20      Page 29 of 40




       129.    The Prepetition Obligations owed by the Debtors are summarized below:
                             Category                                    Amount
 Employee Wages                                       $185,990
 Withholding Obligations (includes pre-paid Health $38,738
 Benefits that are not listed below as Employee
 Deductions or Employee Payroll Taxes)
 Obligations to Independent Contractors               $34,804
 Employee Business Expenses and Reimbursements $0
 Employee Vacation and Sick Leave                     $335,281
 Employee Health Benefits - Medical and Dental        $0
 Insurance
 Employee Vision Insurance                            $0
 Life, Accidental Death and Dismemberment             $0
 Flex Spending                                        $0
 Total Employee Compensation Owed                     $259,532
 Average Total Compensation Per Employee              $1,269
 Employee Deductions (owed to third parties)          $3,838
 Employee Payroll Taxes (owed to third parties)       $30,073


       130.       Certain insiders of the Debtors, namely Brian Cooper, CEO, and Matt Shechtman,

General Counsel, are included in the amount of pre-petition Wages that remain outstanding. I

represent that none of the insiders will receive amounts over the cap of $13,650 set forth in Section

507(a)(4) except as discussed below.

       131.       Some of the Debtors’ Employees receive their paycheck via a physical check. The

Debtors currently have approximately sixteen (16) outstanding checks for Pre-Petition Obligations

for Wages that have not yet cleared the Debtors’ bank accounts. The total of such outstanding

checks is approximately $25,721.15 (which sum is included in the above chart) and none of the
amounts owed to any one (1) Employee are over the maximum set forth in Section 507(a)(4), with

one exception discussed below. The Debtors seek authority through this Motion for any checks

for Pre-Petition Obligations that have not yet cleared the Debtors’ bank accounts to be honored

post-petition.

       132.       On or about October 2, 2020, the Debtors’ terminated the employment of Robert

Settembro, the Debtors’ former COO. At that time, he was owed the sum of $15,890.44 for Wages




                                                  29

                                                                Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
              Case 20-12599-KBO         Doc 11       Filed 10/15/20   Page 30 of 40




and other Pre-Petition Obligations. Such sum was paid to Mr. Settembro via check but it has not

yet been cashed.

       133.    As listed in the above chart, the Debtors owe approximately $34,804 to independent

contractors. Specifically, the Debtors owe such sum to twelve (12) former employees that were

terminated but have been providing services on an as needed basis to the Debtors as independent

contractors since their employment termination. It is my understanding that at least 75% of the

amount that each individual earned by acting as an independent contractor in the sale of goods or

services was earned from the Debtors for the last twelve (12) months.

       134.    The Debtors also owe approximately $650,000 as of October 13, 2020 (and will

owe another $90,000 post-petition) in deferred employer payroll taxes and previous employee

withholdings. The Debtors have delayed payment of such payroll taxes since late March 2020

based on their interpretation of the CARES Act provisions. The Debtors expect such sum will not

be due to be paid until early 2021. The Debtors are not seeking authority to pay these payroll taxes

at this time but want to make the Court aware of this obligation and reserve their rights to request

authority to pay such payroll taxes in the future.

       135.    Employees are paid bi-weekly, each approximately one week in arrears. Payroll

averages $210,000.00. The Debtors’ payroll payments are made by UltiPro Services (“UltiPro”)
through a separate contractual arrangement, which requires the Debtors to fund their obligations

to UltiPro by way of reverse wires from the relevant operating account or disbursement account

one (1) day prior to each pay date and the same day for payroll taxes and garnishments.

       136.    Further, as of the Petition Date, the Debtors, through UltiPro, made deductions from

the Employees’ paychecks for payments on behalf of the Employees for various federal, state, and

local income, FICA, and other taxes, as well as for garnishments, support payments and tax levies,

savings programs, benefit plans, 401k plans, flexible savings accounts, insurance programs, credit

unions, and other similar programs on account of which the Debtors deduct a sum of money from

an Employee’s paycheck and pay that amount to a third party (collectively, the “Deductions”).




                                                 30

                                                               Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
              Case 20-12599-KBO          Doc 11     Filed 10/15/20    Page 31 of 40




The Debtors’ aggregate average bi-weekly Deductions for the Employees is approximately

$80,000.00.

       137.    By virtue of the timing of the filing of the Cases, the Employees have not been paid

all their compensation earned through the Petition Date. In addition, the applicable Deductions

may not have yet been taken. To the extent Deductions have been taken, however, the Debtors

may not yet have forwarded to the various third parties noted above the payments that are

attributable to the Deductions. I estimate that, as of the Petition Date, the Debtors are holding

Deductions already taken aggregating approximately $38,738, which the Debtors seek to pay to

third parties in accordance with their prepetition practice.

       138.    I estimate that, as of the Petition Date, accrued but unpaid compensation, including

the Deductions, total approximately $259,532. The Debtors seek authority to pay, continue, or

otherwise honor their Prepetition Obligations in the ordinary course of their businesses. None of

the amounts to be paid to the Employees for pre-petition wages will exceed the $13,650 cap set

forth in Bankruptcy Code Section 507(a)(4) other than with respect to Mr. Settembro. I believe

that the costs associated with paying such amounts are relatively minimal compared with the

damage to the Debtors’ estates that would follow if employee morale were harmed by the Debtors’

failure to meet their payroll obligations.

       139.    The Debtors, in the ordinary course of their businesses, reimburse the Employees

for a variety of business related expenses that the Employees incur. These include expenses for

cell phone reimbursement, ad hoc office purchases, travel, lodging, automobile rentals, meals,

business-related entertainment expenses, lunch, dinner, long-distance telephone charges and

cellular phone charges, internet charges when traveling, taxi, mileage, and incidental expenses

such as parking and tolls. I believe that it is essential to the continued operation of the Debtors’

businesses that the Debtors be permitted to continue reimbursing the Employees for such business

expenses.

       140.    The Debtors require that, to be reimbursed for business expenses, an Employee

must submit expense reports, together with appropriate supporting documentation. Based upon


                                                  31

                                                               Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
              Case 20-12599-KBO         Doc 11     Filed 10/15/20      Page 32 of 40




prior activity levels, I estimate that the total amount of unreimbursed business expenses, as of the

Petition Date, will not exceed $15,000.00.

       141.    As part of their overall compensation, most of the salaried and hourly Employees

working at least thirty (30) hours per week are entitled to receive a certain number of paid time off

(“PTO”) vacation hours per year. Vacation time starts to accrue immediately upon employment,

but Employees must wait ninety (90) days before they can use accrued vacation time. A corporate

Employee who has been employed by the Debtors for less than one (1) year can accrue up to 80

hours of vacation time per year with a maximum accrual of 120 hours; a corporate Employee who

has been employed for more than one (1) year but less than three (3) years can accrue up to 120

hours of vacation time per year with a maximum accrual of 180 hours; a corporate Employee who

has been employed for more than three (3) years but less than five (5) years can accrue up to 160

hours of vacation time per year with a maximum accrual of 240 hours; and a corporate Employee

who has been employed for more than five (5) years can accrue up to 200 hours of vacation time

per year with a maximum accrual of 300 hours. Corporate employees also get one day per year to

use freely as a “floating holiday” which does not roll over. A field Employee who has been

employed by the Debtor for less than five (5) years can accrue up to 80 hours of vacation time per

year with a maximum accrual of 120 hours; a field Employee who has been employed for more

than five (5) years but less than ten (10) years can accrue up to 120 hours of vacation time per year

with a maximum accrual of 180 hours; and a field Employee who has been employed for more

than ten (10) years can accrue up to 160 hours of vacation time per year with a maximum accrual

of 240 hours. An Employee can carry over a certain number of unused vacation days from one

year to the next, up to the maximums set forth above. Upon termination or retirement, an Employee

generally receives “cash out” payments for any accrued and unused vacation days unless it is not

required by state law.

       142.    Mr. Shechtman, the Debtors’ general counsel, accrues 120 hours per year for the

first nine (9) years of employment and then 160 hours per year from his tenth (10th) year of




                                                 32

                                                                Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
                Case 20-12599-KBO         Doc 11     Filed 10/15/20     Page 33 of 40




employment and thereafter. I accrue 160 hours per year for the first four (4) years of employment

and then 200 hours per year from his fifth (5th) year of employment and thereafter.
        143.     Part-time, seasonal, temporary and per diem Employees are not eligible to accrue

vacation time but are eligible to accrue sick leave. Full time Employees also accrue sick leave.

Sick leave begins accruing immediately but Employees cannot use sick time until they have been

employed for ninety (90) days. Sick leave accrues according to the relevant City ordinance where

the Employee is located. Sick leave only carries over into the following year if required by local

or state law.

        144.     The Debtors estimate that, as of the Petition Date, total accrued but unpaid vacation

and sick leave is approximately $335,000.00.

        145.     The Debtors offer the Employees various PPO and HMO plans with

UnitedHealthcare (“UHC”) for medical insurance (the “Medical Plan”). Employees may pick

from about six (6) different plans depending on how much coverage they desire and how much

they want to pay in co-pays versus what percentage of the premiums the Employee wants to pay.

In most cases, (i) under the HMO option, the Debtors pay the following percentages of the HMO

base plan: HMO High, 57%, HMO Med, 65%, HMO Low, 74%; (ii) under the PPO option, the

Debtors pay the following for the premiums: CA PPO High, 45%, CA PPO Low, 50%; and (iii)

for Non-California employees, the Debtors pay the following for premiums: PPO High, 51%, PPO

Low, 65% and EPO, 59%. As of the Petition Date, approximately 67 Employees were participating

in one of the foregoing medical insurance plans.

        146.     The Debtors also offer the Employees two (2) options for dental insurance – a D

HMO or PPO plan with UHC (the “Dental Plan”). The Debtors do not pay any portion of the

premiums for the Dental Plan. As of the Petition Date, I estimate that approximately 40 of the

Employees were participating in one of the foregoing dental insurance plans.

        147.     The Debtors offer the Employees a P P O vision insurance plan with UHC (the

“Vision Plan”). The Debtors do not pay any portion of the premiums for the Dental Plan. As of
the Petition Date, approximately 30 of the Employees were participating in the Vision Plan.


                                                   33

                                                                 Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
               Case 20-12599-KBO         Doc 11     Filed 10/15/20     Page 34 of 40




        148.    The Debtors provide all Employees with a policy for life insurance and accidental

death and dismemberment in the amount of $15,000 through Unum (the “Life Plan”). The Debtors
pay 100% of the premium for this insurance, and provide the Employees with an option to purchase

additional insurance at their own expense.

        149.    The Debtors provide eligible Employees with the option to contribute to a 401k

plan which is administered through John Hancock (“401k Plan”). The Debtors do not match any

contributions made by the Employees. As of the Petition Date, I believe that approximately 45 of

the Employees contribute to the 401k Plan.

        150.    The Debtors provide eligible Employees with an option to contribute to a flex

spending account (“FSA”) through Paypro (“FSA Plan”). Employees pay into their own FSA

account and Paypro monitors and processes payment to the Employees. The medical flexible

spending account allows an Employee to set aside a portion of his or her earnings to pay for

qualified medical expenses. As of the Petition Date, approximately fifteen (15) of the Employees

were participating in the medical flexible spending account program. The Debtors provide the

eligible Employees with a dependent care flexible spending account program, also administered

by PayPro, which allows an Employee to set aside a portion of his or her earnings to pay for

qualified dependent care expenses. As of the Petition Date, one (1) of the Employees were

participating in the dependent care flexible spending account program.

        151.    As required by statute, the Debtors provide the Employees a workers’

compensation benefit program (“Workers’ Compensation Program”) for income protection,

medical services, and rehabilitation services to employees with job-related injuries and illnesses

(the “WC Insurance”). I do not believe any amount is owed for the WC Insurance as of the Petition

Date.

        152.    Prior to the Petition Date, the Debtors paid certain of their Prepetition Obligations

with checks that had not been presented for payment as of the Petition Date. In order to ensure the

orderly payment of the Prepetition Obligations, the Debtors request that the Court enter an order

requiring the Debtors’ banks to honor any such checks which are drawn on the Debtors’ accounts,


                                                  34

                                                                Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
              Case 20-12599-KBO         Doc 11     Filed 10/15/20     Page 35 of 40




and authorizing the banks to rely on the representations of the Debtors as to which checks are

subject to the Motion. To the extent that any such checks are refused payment, the Debtors

additionally request authority to issue replacement checks and to reimburse the Employees for any

loss resulting from the dishonoring.

       153.    With respect to the compensation and the Employee Programs described above, the

Debtors contract with several vendors to administer and deliver payments or other benefits to their

Employees (the “Administrators”). In certain cases, disbursements made in the ordinary course
are paid by the Administrators, which, in turn, invoice the Debtors for reimbursement of payments

made. For example, the Debtors, in the ordinary course of business, pay various third-party

administrator expenses in connection with the FSA Plan and the 401k Plan, which fees total

approximately $75.00 per month to PayPro, and a one-time fee of approximately $1,219.67 for

professional services to prepare and coordinate required 401k participant notices at the beginning

of the year to the Debtors’ 401k administrator, Actuarial Benefits Corp.

       154.    In conjunction with the Debtors’ payment of compensation and other benefits, the

Debtors believe that it is necessary to obtain specific authorization to pay any claims of the

Administrators on a postpetition basis, including prepetition claims to the extent necessary to

ensure uninterrupted delivery of certain benefits to Employees. I believe that the Administrators

may terminate their services to the Debtors unless the Debtors pay the Administrators’ prepetition

claims for administrative services rendered. A need to replace any one of the Administrators

postpetition likely would cause significant disruption to the payment of benefits and other

obligations to the Employees.

       155.    I believe it is absolutely critical that the Debtors be able to assure their Employees

that the Employee Programs will continue unaffected by their Chapter 11 filings in order to

effectuate a successful outcome in these cases. The Debtors’ employees and specifically, the yoga

instructors as discussed in more detail above, are the backbone of its businesses and maintenance

of employee morale is absolutely essential to Debtors’ ability to conduct business and ultimately

sell their assets for the highest value. I believe that any deterioration in employee morale at this


                                                 35

                                                               Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
              Case 20-12599-KBO        Doc 11     Filed 10/15/20     Page 36 of 40




time will substantially and adversely impact Debtors’ business and its prospects for a sale. If, by

consequence of the Chapter 11 filing, there is interruption in the Debtors’ ability to honor wages

incurred prior to the Petition Date, I believe employees may suffer extreme personal hardship and,

in some cases, may cease working. The inevitable consequence would be employee defections,

unmanageable staff turnover, resentment, loss of goodwill and, at the very least, disintegration of

employee morale.

       156.    Furthermore, I believe that authorizing the Debtors to honor the Employee

Programs is consistent with the Debtors’ duties and is being performed in the ordinary course of

business.

       157.    Moreover, the payment of, and otherwise honoring, the Employee Programs in the

ordinary course of business will not prejudice general unsecured creditors or materially affect the

Debtors’ estates because these claims would otherwise be entitled to priority under sections

507(a)(4), (a)(5)and (a)(8)(D) of the Bankruptcy Code and would be entitled to be paid ahead of

general unsecured claims.

       158.    The Debtors represent that: (a) with the exception of Mr. Settembro, who will

be receive the sum of $15,890.44, they will not distribute any amounts over $13,650 directly to

any individual Employee on account of the sum of unpaid: (i) prepetition Wages or (ii) any

other compensation due to an Employee; (b) they will not make contributions to any employee

benefit plan on account of unpaid prepetition amounts in excess of (i) the number of

Employees covered by such plan multiplied by $13,650, less (ii) the aggregate amount of

prepetition Wages and ordinary course bonus payments, plus the aggregate amount paid by

the Debtors on behalf of such Employees to any other employee benefit plan, as provided

under section 507(a)(5) of the Bankruptcy Code; and (c) they will not pay any amounts in

excess of the estimated outstanding prepetition cap amounts for each category of prepetition

claims identified in the chart above without further order from this Court, except to the extent

required under state law.




                                                36

                                                              Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
              Case 20-12599-KBO          Doc 11     Filed 10/15/20      Page 37 of 40




       159.    In sum, I believe that granting the relief requested herein will preserve employee

morale and facilitate a successful sale and Chapter 11 plan by permitting the Debtors’ business

operations to continue with minimal interruption. Accordingly, it is my opinion that approval of

the Wage Motion is necessary without delay.

       F.      The Motion to Reject

       160.    Through the Motion to Reject, the Debtors seek authority to terminate and reject

the leases the Debtors and I have deemed burdensome (the “Burdensome Leases”) as of October

13, 2020. The underlying leased assets (i) have no significant benefit for the Debtors’ Estates and

their creditors, (ii) are no longer being used and (iii) are not necessary for the Debtors’

reorganization. Termination and rejection of the Burdensome Leases will result in reduced

operating costs (over $850,000 per month) so termination and rejection is appropriate and will

serve the best interest of the Debtors’ Estates and their creditors.

       161.    Prior to the Petition Date, the Debtors entered into written agreements as the lessee

under the Burdensome Leases as listed in the attached Exhibit 1.
       162.    The Burdensome Leases have no benefit for the Debtors’ Estates or their creditors

and have no value for the Debtors’ reorganization. The Debtors, in the exercise of their business

judgment, have determined to cease business operations at the locations covered by the subject

leases. The underlying leased locations assets are therefore no longer being used and are not

necessary for the Debtors’ reorganization.

       163.    In rejecting the Burdensome Leases, the Debtors are not acting in bad faith or on a

whim. Rather, the Debtors are merely trying to avoid the administrative liability that could be

asserted against the Estates to the detriment of unsecured creditors if the Debtors are not allowed

to reject the Burdensome Leases related to assets that are no longer being used. The Burdensome

Leases are not necessary for the Debtors’ reorganization efforts, and in fact, are a detriment.

Furthermore, the rejection of the Burdensome Leases will assist the Debtors in substantially

reducing monthly operating costs. If the Burdensome Leases are not rejected, the administrative




                                                  37

                                                                 Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
               Case 20-12599-KBO          Doc 11      Filed 10/15/20      Page 38 of 40




expense of the Estates will increase which will result in a reduction of funds that might otherwise

be available for creditors.

        164.    Based upon the aforementioned, I believe termination and rejection of the

Burdensome Leases is a necessary component of the Debtors’ bankruptcy and will serve the best

interests of the Debtors’ Estates and their creditors.

        H.      The DIP Financing Motion

        165.    Pursuant to the DIP Financing Motion, the Debtors seek Court authority: (a) to

obtain postpetition financing in the form of the DIP Credit Facility, (b) to use Cash Collateral

pursuant to sections 362 and 363, (c) modifying the automatic stay, and (d) approving Debtors’

assumption of an entry into the Restructuring Support Agreement (“RSA”).

        166.    The Debtors determined that, in order for each to operate their businesses during

these chapter 11 cases, the Debtors will need more cash over the next approximately thirteen weeks

(or until the closing of a sale of substantially all of the Debtors’ assets, which is anticipated to close

within the next sixty to ninety days) than the Debtors can reasonably expect to be generated from

their business operations. The Debtors are in need of an immediate additional infusion of liquidity

to, among other things, pay employee wages and benefits, fund certain operational expenses,

maintain ordinary course relationships with vendors, suppliers, and customers, and satisfy working

capital needs in the ordinary course. As of the Petition Date, the Debtors only have approximately

$100,000 in cash on hand with which to operate their businesses and fund the Cases. Therefore,

together with Force 10 and other advisors, the Debtors undertook an analysis of the incremental

liquidity that would be necessary to maintain operations in connection with the filing of the Cases.

Based on the Debtors’ 13-week cash flow forecast, the Debtors determined that they will have

additional net cash needs of approximately $2,200,000 in the first 13-weeks of the Cases and

another $1,150,000 to fund the Debtors’ plan and winddown.

        167.    The Debtors require the financing provided under the DIP Credit Facility for the

operation of their businesses, to preserve their going concern value, to pay vendors, suppliers and

customers, to satisfy payroll obligations, to pay for certain costs and expenses related to the Cases


                                                   38

                                                                   Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
               Case 20-12599-KBO        Doc 11     Filed 10/15/20      Page 39 of 40




and to satisfy the Debtors’ other working capital needs. I believe that access to sufficient working

capital and liquidity made available through the DIP Credit Facility is vital to the preservation and

maintenance of the Debtors’ going concern value and to the Debtors’ ultimate goal of selling

substantially all of their assets.

        168.    Despite the efforts of the Debtors and their advisors, the Debtors have been unable

to (i) procure sufficient financing (a) in the form of unsecured credit allowable under section

503(b)(1), (b) as an administrative expense under section 364(a) or (b); or (ii) obtain postpetition

financing or other financial accommodations from any alternative prospective lender or group of

lenders on more favorable terms and conditions than those for which approval is sought herein.

        169.    The Debtors cannot sustain operations if they cannot obtain postpetition funds by

way of a debtor-in-possession loan. In order to do so, the Debtors must obtain financing from the

DIP Lender, however, the only way to obtain such financing is to grant to the DIP Lender the

protections provided as described in the Motion.

        170.    Pursuant to the RSA, the Debtors contemplate that they will effectuate a sale of

substantially all of their assets pursuant to section 363 of the Bankruptcy Code to the DIP Lender

or such higher and better bidder pursuant to bidding procedures to be agreed upon by the parties

to the RSA and approved by the Bankruptcy Court and a restructuring through a liquidating chapter

11 plan of reorganization. The RSA also provides for the sale of the GHP Facility to Serene with

a portion of the purchase price being used to fund the DIP Facility. To that end, the RSA provides

for the provision of $3,350,000.00 in debtor-in-possession financing from Serene, as well as the

provision for Plan funding by way of a final DIP draw in an amount necessary to fund payments,

as set forth in the DIP Budget, required to be made pursuant to the Plan, as well as the provision

of a break-up fee of three percent (3%) of the sale price. In addition, the RSA provides that in

exchange for GHP agreeing to allow a portion of Serene’s purchase price of the GHP Credit

Facility to be used to fund the DIP Facility, Serene, GHP and their affiliates shall obtain releases.

        171.    I believe the RSA represents a major step toward the Debtors’ intended chapter 11

liquidation plan. Approval of the Debtors’ assumption of and entry into the RSA will not only


                                                 39

                                                                Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
              Case 20-12599-KBO         Doc 11     Filed 10/15/20     Page 40 of 40




allow funding beyond the initial draw by way of the DIP Facility, but will otherwise enable the

Debtors to move expeditiously toward confirmation and consummation of a Plan with the financial

support to continue operations pending the sale.

       172.    I believe the RSA is a sound and reasonable exercise of the Debtors’ business

judgment as it secures the financial support of the DIP Lender and GHP while the Debtors move

toward a sale of their assets.
                                         CONCLUSION

       173.    For all of the reasons set forth herein and in the First Day Pleadings, I respectfully

request that the Court grant the relief requested in each of the First Day Pleadings.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct to the best of my knowledge.


 Dated: October 15, 2020
 New York, NY                                      Brian Cooper
                                                   Chief Executive Officer




                                                 40

                                                               Doc ID: 8bc0fc977cfa01a414d8553ac5c1ffdfd50af077
